Case 2:21-cv-00116-AWA-DEM Document 1 Filed 03/02/21 Page 1 of 6 PageID# 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Norfolk Division

CRISTAL PRESSLEY,                     )
                                      )
                                      )                   CIVIL ACTION NO:
     Plaintiff,                       )
v.                                    )                   JURY TRIAL DEMANDED
                                      )
UNITED AIRLINES, INC.                 )
                                      )
     Serve: Registered Agent          )
            CT Corporation System     )
            4701 Cox Rd.              )
            Ste 285                   )
            Glen Allen, VA 23060-6808 )
                                      )
     Defendant.                       )
                                      )

                                              COMPLAINT

           Plaintiff, Cristal Pressley ("Pressley" or “Plaintiff”), by counsel, brings this action

against Defendants United Airlines, Inc. (“United”) for damages and alleges as follows:

                                              THE PARTIES

1.         Plaintiff Pressley is a natural person, and at all times relevant hereto was, a citizen of the

Commonwealth of Virginia, residing in the town of Suffolk, Virginia.

2.         Defendant United is an Illinois corporation conducting business in the Commonwealth of

Virginia.

                                     JURISDICTION AND VENUE

3.         This court has jurisdiction over the subject matter of this complaint pursuant to 28 U.S.C.

§ 1331 and 42 U.S.C. §2000e-5. Venue properly lies in this Court because the controversy

involves Defendant’s behavior at Plaintiff’s place of employment, in the Eastern District of

Virginia.

Page | 1
Case 2:21-cv-00116-AWA-DEM Document 1 Filed 03/02/21 Page 2 of 6 PageID# 2




                         EXHAUSTION OF ADMINISTRATIVE REMEDIES

4.         Prior to instituting this suit, Pressley timely filed an administrative claim with the Norfolk

Office of the Equal Employment Opportunity Commission (EEOC) on August 01, 2019. A true

and correct copy of the Charge of Discrimination is attached to this complaint and incorporated

by reference as Exhibit “A”.

5.         The EEOC failed to resolve the claim and issued a right-to-sue letter dated December 1,

2020. True and correct copies of the right-to-sue letter is attached to this complaint and

incorporated by reference as Exhibits "B”. Pressley received the right to sue letter on December

4, 2021. Plaintiff has filed her complaint within 90 days from the date she received her notices

authorizing the right to bring this action.

                                        STATEMENT OF FACTS

6.         Plaintiff Pressley is a black female.

7.         Pressley began employment with United as a Flight Attendant on or about January 29,

2019. Upon hire, flight attendants undergo an initial training course typically lasting six weeks.

After successful completion of this training, flight attendants are then placed on a probationary

period of approximately six months.

8.         Pressley successfully completed her training requirements and reported to United’s

Dulles International Airport base on or around March 22, 2019.

9.         Shortly thereafter Pressley completed United’s orientation program and began working

under the supervision of Sandra Sales (“Sales”), a United Inflight Supervisor.

10.        On or about May 10, 2019, Pressley was released to “crew rest” after returning from a

flight. Pressley was not aware she was scheduled for a “stand-by” assignment.




Page | 2
Case 2:21-cv-00116-AWA-DEM Document 1 Filed 03/02/21 Page 3 of 6 PageID# 3




11.        Crew rest contacted Pressley the next morning when they did not see Pressley on

assignment. Pressley immediately contacted the Domicile to see what she needed to do.

Pressley was told to send an email to her supervisor, Sales. Accordingly, Pressley emailed Sales

to explain the situation.

12.        On or about May 21, 2019, Rob Workman (Manager) met with Pressley to discuss what

happened.

13.        On or about June 4, 2019, Sales met with Pressley to further discuss what happened.

Pressley explained that she had done everything pursuant to her training. Sales told Pressley

they would meet June 5 to discuss her monthly evaluation.

14.        On June 5, 2019, Sales discharged Pressley. Sales informed Pressley that she was

“unfit”, “unreliable” and should have seen the flight information online.

15.        Sales decision fire Pressley was directly contradictory to her treatment of a white

coworker of Pressley, Rylie McCarriar (“McCarriar”) -- a white female.

16.        McCarriar undertook the same training at the same time as Pressley.

17.        McCarriar missed a flight in May 2019. McCarriar informed Sales. Sales told

McCarriar she was told not to worry about it. McCarriar remained employed with United – i.e.,

McCarriar was permitted to continue her job, and therefore received more favorable treatment.

                                             COUNT I
                            Racial Discrimination in Violation of Title VII
                                        (42 USC 2000e et seq.)

18.        Plaintiff repeats and realleges each and every Paragraph of this Complaint as though fully

set forth herein.

19.        The Defendant’s conduct as alleged at length herein constitutes discrimination based on

race in violation of Title VII.



Page | 3
Case 2:21-cv-00116-AWA-DEM Document 1 Filed 03/02/21 Page 4 of 6 PageID# 4




20.        The stated reasons for Defendant’s conduct were not the true reasons, but instead were

pretext to hide Defendant’s discriminatory animus.

21.        Defendant, through the actions of Sales, discriminated against Plaintiff based on her race.

22.        Unlike her white coworkers, Pressley was not permitted to continue working after

following her training protocol for missing an assigned flight.

23.        Defendant's conduct was intentional and its violations of federal law were willful.

24.        As a direct and proximate result of Defendant's violation of Title VII based on Plaintiff’s

race, Plaintiff has suffered damages, including but not limited to loss of past and future income

and fringe benefits, loss of professional reputation, mental anxiety and emotional distress.

25.        Plaintiff is entitled to recover her reasonable attorney fees, costs and expert witness

expenses pursuant to Title VII.

26.        Due to the severity of Defendant’s conduct, Plaintiff is also entitled to punitive damages.

                                             COUNT II
                         Racial Discrimination in Violations of Section 1981
                                         (42 U.S.C. § 1981)

27.        Plaintiff respectfully incorporates by reference Paragraphs One through 23 as if set out in

full herein.

28.        Defendant intentionally discriminated against Plaintiff, who is Black.

29.        Defendant racially discriminated against Plaintiff in interfering with the wages, benefits,

privileges, terms and conditions of the Plaintiff’s employment relationship with Defendant.

30.        Defendant racially discriminated against Plaintiff in that she was a member of a protected

class, an adverse employment action occurred and similarly situated white coworkers of Plaintiff

were treated differently.




Page | 4
Case 2:21-cv-00116-AWA-DEM Document 1 Filed 03/02/21 Page 5 of 6 PageID# 5




31.        As a result of the racial discrimination, Defendant deprived Plaintiff of constitutional and

statutory rights motivated by racial considerations.

32.        As a direct and proximate result of Defendant’s conduct, Plaintiff suffered and continues

to suffer loss of income, damage to career, loss of career opportunity, inconvenience, loss of

enjoyment of life, severe emotional distress, anxiety, humiliation, embarrassment, damage to

reputation, violations of her statutory rights and other consequential damages.

33.        At all times material hereto, the Defendant’s acts and omissions were done intentionally,

willfully, with deliberate indifference, with reckless indifference and/or with malice toward the

federal and statutory and common law rights of Plaintiff.

                                            JURY DEMAND

                                     Plaintiff demands a jury trial.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, Cristal Pressley, prays for entry of judgment in favor of

Plaintiff and against Defendants United Airlines, Inc., in the form of the following relief:

a.         Back Pay;

b.         Front Pay;

c.         Compensatory Damages;

d.         Punitive Damages;

e.         Attorneys' fees and court costs associated with this suit; and

f.         Other such relief as may be appropriate to effectuate the purpose of justice.

Date: March 2, 2021                              Respectfully submitted,

                                                 CRISTAL PRESSLEY

                                                 __/s/__Todd M. Gaynor_________________
                                                 Todd M. Gaynor, Esquire

Page | 5
Case 2:21-cv-00116-AWA-DEM Document 1 Filed 03/02/21 Page 6 of 6 PageID# 6




                                  Virginia Bar No.: 47742
                                  GAYNOR LAW CENTER, P.C.
                                  440 Monticello Avenue, Suite 1800
                                  Norfolk, Virginia 23510
                                  PH: (757) 828-3739
                                  FX: (75) 257-3674
                                  EM: tgaynor@gaynorlawcenter.com
                                  Counsel for Plaintiff




Page | 6
